THE SECRETARY OF EDUCATION
WASHINGTON, D.C. 20202

February 13, 2002

Honorable Judy Biggert
House of Representatives
Washington, D.C. 20515
Dear Congresswoman Biggert:
Thank you for your letter of December 7, 2001, concerning the September 5, 2000,
Notice of Proposed Rulemaking (NPRM) to amend the regulations for the Early
Intervention Program for Infants and Toddlers with Disabilities under Part C of the
Individuals with Disabilities Education Act (IDEA). I am sending an identical response
to the cosigners of your letter.
I noted your concern that the NPRM's proposed language regarding State access to
public and private insurance for early intervention services is inconsistent with Part C of
the Act. The Department received many comments in response to the NPRM on a
number of provisions, including those related to the provision of early intervention
services in "natural environments," State financing of early intervention services, and
proposed new provisions to address the use of public and private insurance by States.
The number and quality of comments received on the NPRM demonstrated an intense
interest in these and other provisions in the proposed regulations.
Because Part C of IDEA expires on.September 30, 2002, I have determined that it would
be counterproductive to make any changes to the existing regulations before the statute is
reauthorized, since those regulatory changes would remain in effect for a relatively brief
period of time. I believe that it will be more efficient and effective to delay the issuance
of any new regulations for the Part C program until after IDEA is reauthorized. This
delay will add stability tO the implementation of Part C. Therefore, on January 10, 2002,
we published a Federal Register notice withdrawing the September 5, 2001, NPRM. A
copy of the January 10 notice is enclosed.
In developing the Administration's proposal regarding the reauthorization of IDEA, we
will consider all relevant comments we received in response to the September 5, 2000,
NPRM, including the comments you provided in your letter. You may be interested to
know that we have also requested public comment on all provisions of the Individuals
with Disabilities Education Act in a second January 10 notice (enclosed). In that notice,
we specifically invited public comment on the use of insurance under Part C.

Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2
I appreciate knowing of your interest in the Early Intervention Program for Infants and
Toddlers with Disabilities, and look forward to working with you as we proceed on
reauthorization. If I may be of further assistance, please do not hesitate to contact me.
Sincerely,

Rod Paige
Enclosures

